execution version

 

WARRANT AGREEMENT

 

JUNE 20, 2012

 

By and Between

 

EAGLE BULK SHIPPING INC.

as the ISSUER

 

and

 

THE LENDER HOLDERS

as HOLDERS

 

Warrants to Purchase Common Stock

 

[logo.jpg]

 

Allen & Overy LLP

 

 

 

 

Contents

 



Clause   Page       1. Interpretation 1 2. Issuance of Warrants 6 3.
Representations and Warranties 6 4. Form of Warrants 7 5. Execution of Warrant
Certificates 7 6. Registration 8 7. Registration of Transfers and Exchanges 8 8.
Duration and Exercise of Warrants 9 9. Cancellation of Warrants 11 10. Mutilated
or Missing Warrant Certificates 11 11. Payment of Taxes 11 12. Reservation of
Common Stock 12 13. Adjustment 12 14. Fractional Units 16 15. Notices to Holders
of Warrants 17 16. Rule 144 Information 17 17. Registration Rights 17 18.
Cashless Exercise 17 19. Holder of Warrant not Deemed a Shareholder 18 20.
Notices 18 21. Amendments 18 22. Consents of Holders 19 23. Successors and
Assigns 19 24. Termination 19 25. Governing Law 19 26. No Third Party
Beneficiaries 19 27. Counterparts 19 28. Severability 19 29. Waiver 20 30.
Further Assurances 20 31. Entire Agreement 20       Schedule         1. Pro Rata
Share of Lender Holders 21       Signatories 1     Exhibit         1. Form of
Warrant Certificate 1 2. Form of Assigment 3 3. Exercise Form 4

  

i

 

 

This WARRANT AGREEMENT (as amended, supplemented or otherwise modified from time
to time, this Agreement), is entered into as of June 20, 2012, by and between
(a) EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the
Marshall Islands (the Company), as Issuer (as defined below), and (b) each of
the undersigned financial institutions (each, with its successors or assigns, a
Lender Holder and, collectively, the Lender Holders).

 

WHEREAS, it is a condition to the effectiveness of the Fourth Amended and
Restated Credit Agreement among Eagle Bulk Shipping Inc., as Borrower, certain
of its subsidiaries as Guarantors, and The Royal Bank of Scotland Plc as Agent
and Security Trustee, and the financial institutions listed therein as Original
Lenders, dated on or about the date hereof (as further amended and restated from
time to time) (the Credit Agreement) that the Company enter into this Agreement;

 

WHEREAS, in consideration of the Lender Holders' execution of the Credit
Agreement, the Company is issuing and delivering to each Lender Holder warrants
(each a Warrant) entitling such Lender Holder to purchase the number of shares
of common stock, par value $0.01 per share, of the Company (the Common Stock)
identified in the respective Warrant Certificates (collectively, the Warrant
Shares) on the terms and subject to the conditions set forth herein;

 

WHEREAS, the Company, pursuant to the Credit Agreement, desires to provide for
the form and provisions of the Warrants, the terms upon which they shall be
issued and exercised, and the respective rights, obligations, limitations of
rights, and immunities of the Company and the holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company, as provided herein,
the valid, binding and legal obligations of the Company, and to authorize the
execution and delivery of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the Company and the Lender Holders each hereby agrees as
follows:

 

1.Interpretation

 

1.1Definitions

 

The following terms have meanings set forth below:

 

Aggregate Warrant Exercise Asset Distribution Amount shall have the meaning
ascribed to such term in Clause 13(c).

 

Aggregate Warrant Exercise Cash Distribution Amount shall have the meaning
ascribed to such term in Clause 13(e).

 

Agreement shall have the meaning ascribed to such term in the preamble hereof.

 

Appropriate Officer shall have the meaning ascribed to such term in Clause 5(a).

 

Articles of Incorporation means the Amended and Restated Articles of
Incorporation of the Company, dated as of June 3, 2005, as amended on May 21,
2012, and as the same may be further amended or amended and restated from time
to time.

 

Asset Value shall have the meaning ascribed to such term in Clause 13(c).

 

 

 

 

Board means the board of directors of the Company.

 

Business Day means any day that is not a Saturday, Sunday or other day on which
banking institutions in New York, New York are not required to be open.

 

Bylaws means the Amended and Restated By-Laws of the Company, effective June 3,
2005.

 

Capital Stock means:

 

(a)in the case of a corporation, shares of capital stock;

 

(b)in the case of an association or business entity that is not a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) similar to corporate stock;

 

(c)in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership or limited liability
company interests;

 

(d)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person; and

 

(e)any rights, options or warrants exercisable for, convertible into or exchange
for the interests described in clause (i) - (iv) above.

 

Cash Distribution shall have the meaning ascribed to such term in Clause 13(e).

 

Cashless Exercise shall have the meaning ascribed to such term in Clause 18.

 

Common Stock shall have the meaning ascribed to such term in the recitals
hereof.

 

Company shall have the meaning ascribed to such term in the preamble hereof.

 

Credit Agreement shall have the meaning ascribed to such term in the recitals
hereof.

 

Distributed Assets shall have the meaning ascribed to such term in Clause 13(c).

 

Effective Date shall have the meaning ascribed to such term in the Credit
Agreement.

 

Exchange Act means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto, and the rules and regulations of the SEC
promulgated thereunder.

 

Excluded Issuance means any of the following:

 

(a)the issuance of any Capital Stock by the Company subject to and in accordance
with the terms of the Credit Agreement including, without limitation, clause 7.5
(Mandatory prepayments) thereof and the issuance of Common Stock upon conversion
of the Company’s Cumulative Convertible Preferred Stock described in Schedule 16
thereof; and

 

(b)the issuance of any Common Stock upon exercise of any of the Warrants

 

Exercise Amount shall have the meaning ascribed to such term in Clause 8(c)(i).

 

2

 

 

Exercise Commencement Date shall have the meaning ascribed to such term in
Clause 8(a).

 

Exercise Form shall have the meaning ascribed to such term in Clause 8(c)(i).

 

Exercise Price shall have the meaning ascribed to such term in Clause 2.

 

Exercise Trigger Price B shall have the meaning ascribed to such term in
Subclause 8(a)(ii).

 

Exercise Trigger Price C shall have the meaning ascribed to such term in
Subclause 8(a)(iii).

 

Exercise Trigger Prices means Exercise Trigger Price B and Exercise Trigger
Price C.

 

Expiration Date means the date that is the tenth anniversary of the Effective
Date or, if such date shall not be a Business Day, the next succeeding Business
Day.

 

Fair Market Value of the Common Stock means, for any date, the price determined
by the first of the following clauses that applies:

 

(a)if the Common Stock is then listed or traded on a national securities
exchange for at least ten (10) consecutive Trading Days immediately preceding
(but not including) such date of determination, the daily volume-weighted
average price of such security for the ten (10) consecutive Trading Days
immediately preceding (but not including) such date of determination as reported
by Bloomberg, L.P. (or, if no such price is reported by Bloomberg, L.P. for any
particular Trading Day during such ten-Trading Day period, the daily
volume-weighted average price of such security as officially reported for such
Trading Day on the principal securities exchange on which such security is then
listed or admitted to trading shall be used for the purposes of calculating such
ten-Trading Day volume-weighted average price); or

 

(b)if the Common Stock is not then listed or traded on a national securities
exchange for at least ten (10) consecutive Trading Days immediately preceding
(but not including) such date of determination, the fair market value without
regard to any illiquidity or minority discounts applicable to the Common Stock
or any Capital Stock held, directly or indirectly, by the Company, as reasonably
determined by an independent appraiser selected by the Board with the approval
of the Majority Holders, and as promptly as reasonably practicable following
delivery by the Holder exercising such Warrant of the Exercise Form in the
manner contemplated by Clause 8(c).

 

Form of Assignment shall have the meaning ascribed to such term in Subclause
7(d)(iv).

 

Fundamental Change Transaction shall have the meaning ascribed to such term in
Clause 13(f).

 

Holder or Holders means, in respect of any Warrant or any Common Stock issued
upon exercise of any Warrant, as applicable, the registered holder or holders
thereof.

 

Issuer means the Company as issuer of the Warrants pursuant to Clause 2.

 

Lender Holder shall have the meaning ascribed to such term in the preamble
hereof.

 

Majority Holders as of a given date means one or more Holders holding an
individual or aggregate interest of 50% or more of the Warrant Shares relating
to the Warrants outstanding as of such date.

 

3

 

 

Market Price as of a certain date means the highest intraday trading price of
one (1) share of Common Stock on such date (or if such date is not a Trading
Day, on the immediately preceding Trading Day).

 

New Total Shares shall have the meaning ascribed to such term in Subclause
13(b)(i)(A).

 

Per Share Asset Value shall have the meaning ascribed to such term in Clause
13(c).

 

Person means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization, government (or any agency or political
subdivision thereof) or other entity.

 

Previous Total Shares shall have the meaning ascribed to such term in Subclause
13(b)(i)(B).

 

Pro Rata Share of a Lender Holder means, with respect to each Exercise
Commencement Date, the number of shares of Common Stock set forth opposite such
Lender Holder's name for such Exercise Commencement Date on Schedule 1.

 

Record Date means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities, assets or other property or in which the Common
Stock (or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of holders of Common Stock entitled to receive such cash,
securities, assets or other property (whether such date is fixed by the Board or
by statute, contract or otherwise).

 

SEC means the United States Securities and Exchange Commission.

 

Securities Act means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto, and the rules and regulations of the SEC
promulgated thereunder.

 

Settlement Amount means the Exercise Amount multiplied by the Exercise Price.

 

Shares Outstanding as of a particular date means the total number of shares that
are outstanding on such date.

 

Substantial Distribution of Assets means any sale or distribution that,
individually or when aggregated with one or more prior sales or distributions,
constitutes the sale or distribution of all or substantially all of the assets
of the Group as of the date of such transaction(s). For purposes of this
Agreement, the meaning of the phrase "the sale or distribution of all or
substantially all of the assets of the Group" shall have the meaning as
interpreted by the Delaware Court of Chancery.

 

Total Warrant Shares means 3,148,584 shares of Common Stock.

 

Trading Day means, with respect to any security, (i) if such security is listed
or traded on a national securities exchange, a day on which such security is
traded on the principal securities exchange on which such security is then
listed or admitted to trading, or (ii) if such security is not listed or traded
on a national securities exchange, a Business Day.

 

Transfer Agent means, collectively, the transfer agent for the Common Stock and
every subsequent transfer agent for any Common Stock or other securities
issuable upon exercise of any of the Warrants, if any.

 

4

 

 

Volume Weighted Average Sale Price means the volume weighted average sale price
on the NASDAQ Global Market as reported by, or based upon data reported by,
Bloomberg Financial Markets or an equivalent, reliable reporting service
mutually acceptable to and hereafter designated by the Majority Holders and the
Company.

 

Warrant shall have the meaning ascribed to such term in the recitals hereof.

 

Warrant Certificates shall have the meaning ascribed to such term in Clause 4.

 

Warrant Register shall have the meaning ascribed to such term in Clause 6(b).

 

Warrant Shares shall have the meaning ascribed to such term in the recitals
hereof.

 

Warrant Shares Registration Rights Agreement means the Warrant Shares
Registration Rights Agreement among the Company and the Lender Holders dated as
of the date hereof pursuant to which the Company grants to the Lender Holders
registration rights in respect of the Warrant Shares.

 

1.2Construction

 

(a)Any term defined in the Credit Agreement and not defined in this Agreement
has the meaning given to that term in the Credit Agreement.

 

(b)In this Agreement, unless the contrary intention appears, a reference to:

 

(i)an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

 

(ii)Clause, a Subclause a Schedule or an Exhibit is a reference to a Clause or
Subclause of, or a Schedule or an Exhibit to, this Agreement;

 

(iii)a law is a reference to that law as amended or re-enacted and to any
successor law;

 

(iv)an agreement is a reference to that agreement as amended; and

 

(v)law includes any law, statute, regulation, regulatory requirement, rule,
ordinance, ruling, decision, treaty, directive, order, guideline, regulation,
policy, writ, judgment, injunction or request of any court or other
governmental, inter-governmental or supranational body, officer or official,
fiscal or monetary authority, or other ministry or public entity (and their
interpretation, administration and application), whether or not having the force
of law.

 

(c)In this Agreement:

 

(i)includes and including are not limiting;

 

(ii)or is not exclusive; and

 

(iii)the headings are for convenience only, do not constitute part of this
Agreement and are not to be used in construing it.

 

5

 

 

2.Issuance of Warrants

 

On the terms and subject to the conditions of this Agreement and in accordance
with the terms of the Credit Agreement, on the Effective Date, the Company will
issue and deliver to the each Lender Holder separate Warrant Certificates in
respect of each Exercise Commencement Date, in each case entitling the Holder,
subject to the provisions contained herein, to purchase that number of whole
shares of Common Stock (rounded to the nearest whole share) equal to such Lender
Holder's Pro Rata Share at the exercise price of one cent ($0.01) per share (the
Exercise Price).

 

3.Representations and Warranties

 

(a)Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Lender Holders as follows:

 

(i)No Preemptive Rights

 

With respect to the issuance of the Warrants and the Warrant Shares, there are
no statutory or contractual stockholders preemptive rights or rights of refusal.

 

(ii)Absence of Conflicting Obligations

 

The execution and delivery by the Company of this Agreement and the issuance of
Warrants or the Common Stock upon exercise of the Warrants do not and shall not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any lien,
security interest, charge or encumbrance upon the Company's capital stock or
assets pursuant to, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any court of administrative or governmental body
or agency pursuant to, the Company's Articles of Incorporation or Bylaws with
respect to the Common Stock, or any law in effect as of the date hereof to which
the Company is subject, or any agreement, instrument, order, judgment or decree
to which the Company is subject as of the date hereof, except for any such
authorization, consent, approval or exemption that has been obtained.

 

(iii)Warrant Shares

 

The Total Warrant Shares represent 19.99% of the Shares Outstanding as of the
Effective Date. Any shares of Common Stock issued upon the exercise of a Warrant
in accordance with the provisions set forth herein will be duly and validly
authorized and issued, fully paid and nonassessable and free from all taxes,
liens and charges.

 

(b)Representations and Warranties of the Lender Holders

 

Each Lender Holder hereby represents and warrants to the Company as of the date
hereof as follows, and acknowledges and agrees that Company’s counsel may rely
on the representations and warranties made below in connection with a legal
opinion to be delivered by such counsel to one or more of the Lender Holders:

 

6

 

 

(i)Accredited Investor

 

Such Lender Holder is an “Accredited Investor” within the meaning of Rule 501
under the Securities Act.

 

(ii)Own Account

 

Such Lender Holder is acquiring the Warrants, and intends to acquire the Warrant
Shares, from the Company for its own account and without a view to any
distribution thereof in violation of the Securities Act.

 

(iii)No General Solicitation

 

Such Lender Holder was not contacted by any means of general solicitation or
advertising in connection with the offer or transfer of the Warrants including,
without limitation, any of the following:

 

(A)any advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio or

 

(B)any seminar or meeting whose attendees have been invited by general
solicitation or advertising.

 

4.Form of Warrants

 

Subject to Clause 7, the Warrants shall be represented by one or more
certificates in substantially the form set forth in Exhibit 1 (the Warrant
Certificates). The Warrant Certificates shall bear such appropriate insertions,
omissions, substitutions and other variations as are required by this Agreement,
and may have such letters, numbers or other marks of identification and such
legends or endorsements placed thereon as may be required to comply with the
Articles of Incorporation or any law or with any rules made pursuant thereto or
with any rules of any securities exchange, inter-dealer quotation system or
regulated quotation service on which the Warrants may be listed or quoted (as
the case may be). Each Warrant Certificate shall represent such number of the
outstanding Warrants as specified therein, and each shall provide that it shall
represent the aggregate amount of outstanding Warrants from time to time
endorsed thereon and that the aggregate amount of outstanding Warrants
represented thereby may from time to time be reduced or increased, as
appropriate, in accordance with the terms of this Agreement.

 

5.Execution of Warrant Certificates

 

(a)The Warrant Certificates shall be executed for and on behalf of the Company
by any one of the following: its Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, any Vice President, its Corporate Secretary or
any other officer of the Company whose position is authorized by the Bylaws
(each, an Appropriate Officer). Each such signature upon the Warrant
Certificates may be in the form of a facsimile signature of any such Appropriate
Officer and may be imprinted or otherwise reproduced on the Warrant Certificates
and for that purpose the Company may adopt and use the facsimile signature of
any Appropriate Officer.

 

(b)If any Appropriate Officer who shall have signed any of the Warrant
Certificates shall cease to be an Appropriate Officer before the Warrant
Certificates so signed shall have been delivered by the Company, such Warrant
Certificates nevertheless may be countersigned and delivered as though such
Appropriate Officer had not ceased to be an Appropriate Officer, and any Warrant
Certificate may be signed on behalf of the Company by any individual who, at the
actual date of the execution of such Warrant Certificate, shall be a proper
Appropriate Officer to sign such Warrant Certificate, although at the date of
the execution of this Agreement any such individual was not such an Appropriate
Officer.

 

7

 

 

6.Registration

 

(a)Each Warrant Certificate shall be dated the date of signature. A Warrant
Certificate shall be, and shall remain, subject to the provisions of this
Agreement until such time as all of the Warrants evidenced by such Warrant
Certificate shall have been duly exercised or shall have expired in accordance
with the terms hereof.

 

(b)The Company shall keep books (the Warrant Register), in which it shall
register Warrant Certificates and exchanges and transfers of outstanding
Warrants in accordance with the procedures set forth in Clause 7 of this
Agreement.

 

(c)Prior to due presentment for the registration of the transfer of any Warrant
in accordance with the procedures set forth in this Agreement, the Company may
deem and treat the Holder of such Warrant as the absolute owner of such Warrant
(notwithstanding any notation of ownership or other writing on a Warrant
Certificate made by anyone other than the Company), for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes, and the Company shall not be affected by notice to the contrary.

 

7.Registration of Transfers and Exchanges

 

(a)Transfer of Warrant Certificates

 

The Warrants and all rights thereunder are transferable, in whole or in part,
upon the books of the Company by the Holder thereof in accordance with this
Agreement. Subject to the provisions of this Agreement, when Warrants are
presented to or deposited with a written instruction of transfer properly
completed and duly executed by the Holder thereof (or by the duly appointed
legal representative thereof or by a duly authorized attorney thereof), the
Company shall register the transfer as requested, provided that the Company may
request an opinion of counsel in form reasonably satisfactory to the Company
that such transfer does not require registration under the Securities Act or any
applicable state securities laws, prior to such registration of the transfer.

 

(b)Restrictions on Transfer

 

No Warrants may be sold or otherwise transferred in violation of the Securities
Act, state securities laws or the Articles of Incorporation.

 

(c)Cancellation of Warrant Certificate

 

At such time as all Warrants have either been duly exercised in accordance with
the terms hereof or cancelled in accordance with this Agreement, the Company
shall cancel or direct the cancellation of all Warrant Certificates.

 

(d)Obligations with Respect to Transfers

 

(i)To permit registrations of transfers, the Company shall execute Warrant
Certificates.

 

8

 

 

(ii)All Warrant Certificates issued upon any registration of transfer of Warrant
Certificates shall be the valid obligations of the Company, entitled to the same
benefits under this Agreement as the Warrant Certificates surrendered upon such
registration of transfer.

 

(iii)No service charge shall be made to a Holder of Warrants for any
registration of transfer.

 

(iv)The Company shall, from time to time, register the transfer of any
outstanding Warrants in the Warrant Register, upon delivery to the Company of a
properly completed form of assignment substantially in the form of Exhibit 2
(Form of Assignment), duly signed by the Holder thereof (or by the duly
appointed legal representative thereof or by a duly authorized attorney
thereof). Upon any such registration of transfer, a new Warrant Certificate
shall be issued to the transferee.

 

(e)No Other Transfers

 

In the event that any purported transfer of a Warrant is in violation of the
provisions of this Agreement, such purported transfer shall, to the fullest
extent permitted by law, be null and void and of no effect and the Company shall
not give effect to such transfer.

 

(f)Legend

 

Each Warrant Certificate will bear the following legend:

 

The Warrants represented by this Warrant Certificate have not been registered
under the Securities Act of 1933, as amended (the Securities Act) and may not be
sold or transferred except in compliance with the Securities Act, any applicable
state securities laws and the rules and regulations promulgated thereunder.

 

The Warrants represented by this Certificate have been issued pursuant to and
are subject to a Warrant Agreement, which sets forth the rights and obligations
of the Company and the Holder of these Warrants. The Warrant Agreement contains
prohibitions on the transfer of this Warrant Certificate and the rights
hereunder. By accepting any interest in the Warrants represented by this
Certificate, any transfer recipient shall be deemed to agree to and shall become
bound by all of the provisions of the Warrant Agreement. A copy of the Warrant
Agreement is on file at the Company's principal office.

 

8.Duration and Exercise of Warrants

 

(a)Exercise Commencement Date

 

Subject to Clause 13(f) below, the Holder of a Warrant may exercise the purchase
rights represented by a Warrant:

 

(i)in the case of a Warrant issued in respect of Exercise Commencement Date A
(as denoted on Schedule 1), at any time on or after the Effective Date;

 

9

 

 

(ii)in the case of a Warrant issued in respect of Exercise Commencement Date B
(as denoted on Schedule 1), at any time on or after the earliest to occur of:
(A) the first date on which the Market Price of the Common Stock is at or above
$10.00 per share (such amount, as may be adjusted from time to time pursuant to
Clause 13(b), Exercise Trigger Price B) or (B) the first date on which the
Company fails to maintain the designation and quotation of the Common Stock on
The Nasdaq Stock Market or another national securities exchange or (C) the date
of a Fundamental Change Transaction or (D) the date of a Substantial
Distribution of Assets; or

 

(iii)in the case of a Warrant issued in respect of Exercise Commencement Date C
(as denoted on Schedule 1), at any time on or after the earliest to occur of:
(A) the first date on which the Market Price of the Common Stock is at or above
$12.00 per share (such amount, as may be adjusted from time to time pursuant to
Clause 13(b), Exercise Trigger Price C) or (B) the first date on which the
Company fails to maintain the designation and quotation of the Common Stock on
The Nasdaq Stock Market or another national securities exchange or (C) the date
of a Fundamental Change Transaction or (D) the date of a Substantial
Distribution of Assets,

 

(each such date, an Exercise Commencement Date) and, in each case, at any time
thereafter, regardless of whether the Market Price of the Common Stock
subsequently falls below the values stated above.

 

(b)Duration of Warrants

 

The Holder of a Warrant may exercise, in whole or in part, the purchase rights
represented by such Warrant at any time and from time to time during the period
commencing on the relevant Exercise Commencement Date and terminating at 5:00
p.m., New York City time, on the Expiration Date. Any Warrant, or any portion
thereof, not exercised prior to 5:00 p.m., New York City time, on the Expiration
Date, shall be cancelled and become permanently and irrevocably null and void at
5:00 p.m., New York City time, on the Expiration Date, and all rights thereunder
and all rights in respect thereof under this Agreement shall cease at such time.

 

(c)Exercise of Warrants

 

(i)A Holder of a Warrant may exercise a Warrant by delivering a copy of the
exercise form for the election to exercise such Warrant substantially in the
form of Exhibit 3 (Exercise Form) to the Company pursuant to the notice
provisions set forth herein, properly completed and duly executed by the Holder
thereof, denoting the number of shares of Common Stock in respect of which such
Warrant is being exercised (the Exercise Amount) and complying with the
provisions set forth in subsection (ii) of this Clause 8(c).

 

(ii)Upon exercise of any Warrants, the Company shall promptly, at its expense,
and in no event later than three (3) Business Days thereafter, calculate and
cause to be issued to the Holder of such Warrants the total number of whole
shares of Common Stock for which such Warrants are being exercised (after giving
effect to the provisions of Clause 18 below) by delivery to the address
designated by such Holder on its Exercise Form of a certificate representing the
number of shares of Common Stock to which such Holder is entitled, in fully
registered form, registered in such name or names as may be directed by such
Holder on its Exercise Form. The Company agrees that the Common Stock so issued
will be deemed to have been issued to the Holder as of the close of business on
the date on which the Warrant is delivered to the Company, in accordance with
the terms of this Agreement, notwithstanding that the stock transfer books of
the Company may then be closed or certificates representing such Common Stock
may not be actually delivered on such date. If such Common Stock is a
“restricted security” as defined in Rule 144 of the Securities Act, the
certificate issued pursuant to this subsection shall bear the appropriate
legend. The Company will at no time close its transfer books against transfer of
any shares of Common Stock issued or issuable upon the exercise of a Warrant in
any manner which interferes with the timely exercise of the Warrant, unless
required by law.

 

10

 

 

(iii)At the time of any issuance of Common Stock under subsection (ii) of this
Clause 8(c), the Company shall deliver or cause to be delivered to the
applicable Holder written confirmation that such Common Stock have been duly
issued and recorded on the books of the Company as hereinafter provided. The
Common Stock so issued shall be registered in the name of the Holder or such
other name as shall be designated by such Holder on its Exercise Form. Such
Common Stock shall be deemed to have been issued and any Person so designated to
be named as the Holder thereof shall be deemed to have become the Holder of
record of such Common Stock as of the date of exercise of such Warrants.
Notwithstanding any provision herein to the contrary, the Company shall not be
required to register Common Stock issuable upon exercise of a Warrant in the
name of any Person who acquired any Warrant otherwise than in accordance with
this Agreement.

 

(iv)Warrants shall be exercisable in accordance with this Clause 8, at the
election of the Holder thereof, either as an entirety or from time to time for a
portion of the number of shares of Common Stock issuable upon exercise of such
Warrants (as such number of shares of Common Stock may be adjusted from time to
time in accordance with the terms of this Agreement). If less than all of the
Warrants evidenced by a Warrant Certificate surrendered upon the exercise of
Warrants are exercised at any time prior to the Expiration Date, the Company
shall issue a new Warrant Certificate for the remaining number of Warrants
evidenced by such Warrant Certificate so surrendered, pursuant to the provisions
of Clause 6 and this Clause 8.

 

(v)Any exercise of a Warrant pursuant to the terms of this Agreement shall be
irrevocable and shall constitute a binding agreement between the Holder and the
Company, enforceable in accordance with its terms. The Warrants shall not be
redeemable by the Company or any other Person.

 

9.Cancellation of Warrants

 

The Company shall cancel all Warrant Certificates surrendered for exchange,
substitution, transfer or exercise in whole or in part. Such cancelled Warrant
Certificates shall thereafter be disposed of in a manner satisfactory to the
Company.

 

10.Mutilated or Missing Warrant Certificates

 

If any Warrant Certificates shall be mutilated, lost, stolen or destroyed, the
Company shall issue and deliver, in exchange and substitution for and upon
cancellation of the mutilated Warrant Certificate or in lieu of and substitution
for the Warrant Certificate that is lost, stolen or destroyed, a new Warrant
Certificate of like date and tenor and representing the right to purchase an
equivalent number of shares of Common Stock, but only upon receipt of an
affidavit certifying the loss, theft or destruction of such Warrant Certificate
.

 

11.Payment of Taxes

 

No service charge shall be made to any Holder of a Warrant for any exercise or
registration of transfer of Warrants, and the Company will pay all documentary
stamp taxes attributable to the initial issuance of Common Stock upon the
exercise of Warrants.

 

11

 

 

12.Reservation of Common Stock

 

For the purpose of enabling it to satisfy any obligation to issue Common Stock
upon exercise of Warrants, the Company will at all times through the Expiration
Date, reserve and keep available out of its aggregate authorized but unissued
Common Stock, the number of shares of Common Stock deliverable upon the exercise
of all outstanding Warrants, and the Transfer Agent is hereby irrevocably
authorized and directed at all times to reserve such number of authorized and
unissued or treasury Common Stock as shall be required for such purpose. The
Company will keep a copy of this Agreement on file with the Transfer Agent. The
Company will supply the Transfer Agent with duly executed certificates issuable
upon exercise of outstanding Warrants. The Company will furnish the Transfer
Agent with a copy of all notices of adjustments and certificates related
thereto, transmitted to each Holder pursuant to Clause 15.

 

13.Adjustment

 

The number of Warrant Shares issuable upon the exercise of each Warrant shall be
adjusted from time to time as set forth in this Clause 13.

 

(a)Distributions of Common Stock

 

In case the Company shall hereafter declare a distribution to all holders of the
outstanding Common Stock in Common Stock, the number of Warrant Shares shall be
increased by dividing such number by a fraction:

 

(i)the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on such Record Date; and

 

(ii)the denominator of which shall be the sum of (x) the number of shares of
Common Stock outstanding at the close of business on such Record Date and (y)
the total number of shares of Common Stock constituting such distribution.

 

If any distribution of the type described in this Clause 13(a) is declared but
not so paid or made, the number of Warrant Shares shall again be adjusted to the
Warrant Shares that would be issuable upon exercise of such Warrant if such
distribution had not been declared.

 

(b)Subdivisions and Combinations

 

In case the outstanding Common Stock shall be subdivided into a greater number
of shares of Common Stock, or combined into a smaller number of shares of Common
Stock:

 

(i)the number of Warrant Shares shall be appropriately adjusted by multiplying
such number by a fraction:

 

(A)the numerator of which shall be the total number of outstanding Common Stock
after such subdivision or combination (the New Total Shares); and

 

(B)the denominator of which shall be the total number of outstanding Common
Stock prior to such subdivision or combination (the Previous Total Shares); and

 

12

 

 

(ii)each of the Exercise Trigger Prices shall be appropriately adjusted by
multiplying such Exercise Trigger Price by a fraction:

 

(A)the numerator of which shall be Previous Total Shares; and

 

(B)the denominator of which shall be the New Total Shares.

 

(c)Distributions of Other Securities and Assets

 

In case the Company shall hereafter declare a distribution to all holders of
Common Stock of units of any class of equity interests of the Company, debt
securities, assets or other property of the Company (excluding (x) any
distribution paid exclusively in cash, (y) any distribution referred to in
Clause 13(a) or (z) any distribution as a result of a Fundamental Change
Transaction or the liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary) (any of the foregoing non-excluded
distributions, the Distributed Assets), then, in each such case, the number of
Warrant Shares shall be increased by multiplying such number by a fraction:

 

(i)the numerator of which shall be the Fair Market Value of one share of Common
Stock on such Record Date; and

 

(ii)the denominator of which shall be (x) the Fair Market Value of one share of
Common Stock on the Record Date minus (y) the Per Share Asset Value.

 

For purposes of this Clause 13(c), (x) the Per Share Asset Value means (A) the
Asset Value (as defined below) divided by (B) the total number of shares of
Common Stock outstanding on such Record Date, and (y) the Asset Value means the
fair market value of the Distributed Assets (without regard to any illiquidity
or minority discounts), as reasonably determined by an independent appraiser
selected by the Board with the approval of Holders holding an individual or
aggregate interest of 33% or more of the Warrant Shares relating to the Warrants
outstanding as of such date.

 

In the event that any distribution of the type described in this Clause 13(c) is
declared but not so paid or made, the number of Warrant Shares shall again be
adjusted to be the number of Warrant Shares that would then be in effect if such
distribution had not been declared.

 

If the Asset Value is equal to or greater than the Fair Market Value of all
Common Stock on such Record Date, in lieu of the foregoing adjustment, an amount
equal to (the Aggregate Warrant Exercise Asset Distribution Amount) (x) the
Asset Value multiplied by (y)(A) the maximum number of shares of Common Stock
that could be issued if all Warrants outstanding as of such Record Date were
exercised in accordance with this Agreement, and divided by (B) the sum of (I)
the maximum number of shares of Common Stock that could be issued if all
Warrants outstanding as of such Record Date were exercised plus (II) the number
of shares of Common Stock outstanding at the close of business on such Record
Date, shall not be distributed, but instead shall be placed in a segregated
account and paid to any Holder that exercises Warrants after such Record Date in
accordance with this Agreement, in an amount equal to (x) (A) the Aggregate
Warrant Exercise Asset Distribution Amount divided by (B) the number of shares
of Common Stock into which all Warrants outstanding on such Record Date were
exercisable on such Record Date in accordance with this Agreement, multiplied by
(y) the number of shares of Common Stock into which the Warrants being exercised
were exercisable on such Record Date in accordance with this Agreement prior to
adjustments, if any, made pursuant to this Clause 13 between such Record Date
and the date of exercise.

 

13

 

 

(d)Rights Offerings

 

(i)In case the Company shall hereafter issue to all holders of its outstanding
shares of Common Stock any rights, warrants or other instrument entitling them
to subscribe for or purchase shares of Common Stock at a price per share less
than the Fair Market Value of the Common Stock on the Record Date fixed for the
determination of holders entitled to receive such rights or warrants, the number
of Warrant Shares shall be increased by multiplying such number by a fraction:

 

(A)the numerator of which shall be equal to the sum of (x) the number of shares
of Common Stock outstanding at the close of business on such Record Date and (y)
the total number of shares of Common Stock to be issued; and

 

(B)the denominator of which shall be equal to the sum of (x) the number of
shares of Common Stock outstanding at the close of business on such Record Date
and (y) the number of shares of Common Stock which could be purchased (at the
Market Price on such Record Date) by the aggregate consideration receivable by
the Company for the total number of shares of Common Stock subject to such
rights or warrants;

 

(ii)In case the Company shall hereafter issue any rights, warrants or other
instrument entitling the holder thereof to subscribe for or purchase shares of
Common Stock at a price per share less than the Fair Market Value of the Common
Stock on the date of issuance, each of the Exercise Trigger Prices shall be
appropriately adjusted by multiplying such number by a fraction:

 

(A)the numerator of which shall be equal to the sum of (x) the number of shares
of Common Stock outstanding at the close of business on such date of issuance
and (y) the number of shares of Common Stock which could be purchased (at the
Market Price on such date of issuance) by the aggregate consideration receivable
by the Company for the total number of shares of Common Stock subject to such
rights or warrants; and

 

(B)the denominator of which shall be equal to the sum of (x) the number of
shares of Common Stock outstanding at the close of business on such date of
issuance and (y) the total number of shares of Common Stock to be issued.

 

In the event that any issuance of the type described in this Clause 13(d) is
declared but not purchased in full, the number of Warrant Shares and each
Exercise Trigger Price shall again be adjusted to be the number of Warrant
Shares or the Exercise Trigger Price, as applicable, that would then be in
effect if such issuance had been made only with respect to the number of shares
of Common Stock actually purchased.

 

(e)Cash Distributions

 

In case the Company shall hereinafter declare a distribution to all holders of
Common Stock in cash (a Cash Distribution) (excluding any distribution in
connection with a Fundamental Change Transaction or the liquidation, dissolution
or winding up of the Company, whether voluntary or involuntary), then the number
of Warrant Shares shall be increased by multiplying such number by a fraction:

 

14

 

 

(i)the numerator of which shall be the aggregate Fair Market Values of all
Common Stock outstanding at the close of business on such Record Date, and

 

(ii)denominator of which shall be (x) the aggregate Fair Market Values of all
Common Stock outstanding at the close of business on such Record Date minus (y)
the amount of cash to be distributed.

 

In the event that any distribution of the type described in this Clause 13(e) is
declared but not so paid or made, the number of Warrant Shares shall again be
adjusted to be the number of Warrant Shares that would then be in effect if such
distribution had not been declared.

 

If the amount of cash to be distributed under this Clause 13(e) is equal to or
greater than the Fair Market Value of all Common Stock on such Record Date, in
lieu of the foregoing adjustment, an amount equal to (the Aggregate Warrant
Exercise Cash Distribution Amount) (x) the total amount of the Cash Distribution
multiplied by (y)(A) the maximum number of shares of Common Stock that could be
issued if all Warrants outstanding as of such Record Date were exercised in
accordance with this Agreement, and divided by (B) the sum of (I) the maximum
number of shares of Common Stock that could be issued if all Warrants
outstanding as of such Record Date were exercised plus (II) the number of shares
of Common Stock outstanding at the close of business on such Record Date, shall
not be distributed, but instead shall be placed in a segregated account and paid
to any Holder that exercises Warrants after such Record Date, in an amount equal
to (x) (A) the Aggregate Warrant Exercise Cash Distribution Amount divided by
(B) the number of shares of Common Stock into which all Warrants outstanding on
such Record Date were exercisable in accordance with this Agreement, multiplied
by (y) the number of shares of Common Stock into which the Warrants being
exercised were exercisable on such Record Date in accordance with this Agreement
prior to adjustments, if any, made pursuant to this Clause 13 between such
Record Date and the date of exercise.

 

(f)Fundamental Change Transaction

 

If any transaction or event (including, but not limited to, any merger,
consolidation or other business combination, sale of assets, tender or exchange
offer, reorganization, reclassification, compulsory share exchange or
liquidation, but excluding distributions, subdivisions or combinations to which
Clauses 13(a) and 13(b) apply) occurs in which all or substantially all of the
outstanding Common Stock is converted into, exchanged for, or the holders
thereof are otherwise entitled to receive on account thereof stock, other
securities, cash or assets (each, a Fundamental Change Transaction), the Holder
of each Warrant outstanding immediately prior to the occurrence of such
Fundamental Change Transaction shall have the right upon any subsequent exercise
of all or any portion of such Warrant to receive (but only out of legally
available funds, to the extent required by applicable law) the kind and amount
of stock, other securities, cash and/or assets that such Holder would have
received if such Warrant (or portion thereof being exercised) had been
exercisable and had been exercised pursuant to the terms hereof immediately
prior to such Fundamental Change Transaction (assuming such Holder failed to
exercise his rights of election, if any, as to the kind or amount of stock,
securities, cash, assets or other property receivable upon such Fundamental
Change Transaction).

 

The provisions of this Clause 13(f) shall similarly apply to successive
Fundamental Change Transactions.

 

15

 

 

(g)Calculations

 

All calculations under this Clause 13 shall be made to the nearest cent, with
one half-cent being rounded upward.

 

(h)Stock Not Deemed Outstanding

 

The number of shares of Common Stock outstanding at any given time shall not
include Common Stock owned or held by or for the account of the Company.

 

(i)No Adjustment

 

No adjustment need be made for:

 

(i)Excluded Issuances; or

 

(ii)any event for which an adjustment has already been provided under any
subsection of this Clause 13; provided, however, that if any event occurs that
would result in an adjustment under more than one subsection of this Clause 13,
the subsection that results in the most favorable adjustment to the Holders of
Warrants shall control.

 

(j)De Minimis Adjustments

 

No adjustment under this Clause 13 shall be made unless such adjustment would
require a cumulative increase or decrease of at least 1% in the number of
Warrant Shares; provided, however, that any adjustments which by reason of this
Clause 13(i) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment.

 

(k)Form of Warrant After Adjustment

 

The form of the Warrant Certificate need not be changed because of any
adjustments in the number of Warrant Shares, and Warrants theretofore or
thereafter issued may continue to express the same number and kind of Warrant
Shares as are stated in Warrant Certificates, as initially issued.

 

(l)Effective Date of Adjustment

 

Unless otherwise expressly provided in this Clause 13, any adjustments made
pursuant to this Clause 13 shall be effective immediately prior to the opening
of business on the first Business Day following the applicable Record Date.

 

14.Fractional Units

 

The Company shall not be required to issue any fraction of a share of Common
Stock in connection with the exercise of Warrants. All Common Stock issuable
upon exercise of more than one Warrant by a Holder thereof shall be aggregated
for purposes of determining whether the exercise would result in the issuance of
any fractional share of Common Stock. If, after the aforementioned aggregations,
the exercise would result in the issuance of any fractional share of Common
Stock, the Company shall, in lieu of issuing any fractional share of Common
Stock, round such fraction of a share of Common Stock to the nearest whole
number of shares, with 0.5 being rounded to 1.0.

 

16

 

 

15.Notices to Holders of Warrants

 

Upon any adjustment of the number of Warrant Shares, the Company, within twenty
(20) calendar days thereafter, shall prepare and deliver, or cause to be given
to each of the Holders of Warrants at such Holder's address appearing on the
Warrant Register by first-class mail, postage prepaid, written notice of the
event giving rise to such adjustment, the resulting adjusted number of Warrant
Shares and setting forth in reasonable detail the method of calculation and the
facts upon which each such adjustment was made. Where appropriate, such notice
may be given in advance and included as a part of the notice required to be
mailed under the other provisions of this Clause 15.

 

16.Rule 144 Information

 

The Company covenants that it will timely file all reports and other documents
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations promulgated by the SEC thereunder (or, if the Company is
not required to file such reports, it will, upon the request of any Holder, make
publicly available such information as necessary) to permit sales pursuant to
Rule 144 or Regulation S under the Securities Act, and it will take such further
action as any Holder may reasonably request, in each case to the extent required
from time to time to enable such Holder to, if permitted by the terms of this
Agreement, sell a Warrant without registration under the Securities Act within
the limitation of the exemptions provided by (A) Rule 144 or Regulation S under
the Securities Act, as such rules may be amended from time to time, or (B) any
successor rule or regulation hereafter adopted by the SEC. Upon the written
request of any Holder, the Company will deliver to such Holder a written
statement that it has complied with such requirements.

 

17.Registration Rights

 

The Lender Holders (and assignees thereof) are entitled to the benefit of such
registration rights in respect of the Warrant Shares as are set forth in the
Warrant Shares Registration Rights Agreement, including the right to assign such
rights, as set forth therein.

 

18.Cashless Exercise

 

The Holder shall satisfy its obligation to pay the Settlement Amount through a
"cashless exercise" pursuant to this Clause 18 (a Cashless Exercise) in which
event the Company shall issue to the Holder the number of Warrant Shares
determined in accordance with the following formula:

 

X=Y *[(A – B)/A]

 

where:

 

(i)X equals the number of Warrant Shares to be issued to the holder after having
given effect to the Cashless Exercise;

 

(ii)Y equals the number of Warrant Shares issuable to the Holder upon exercise
of the Warrant;

 

(iii)A equals the Fair Market Value of one (1) share of Common Stock as of the
date on which the relevant Warrant is exercised; and

 

(iv)B equals the Exercise Price.

 

17

 

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder and the
holding period for the Warrant Shares shall be deemed to have commenced, on the
date the Warrant was originally issued pursuant to this Agreement.

 

19.Holder of Warrant not Deemed a Shareholder

 

(a)Prior to the proper exercise of a Warrant by the Holder thereof in accordance
with this Agreement, and the delivery by the Company of the certificates
representing the Common Stock to which such Holder is entitled, such Holder
shall not be entitled to any rights of a holder of Common Stock or other equity
interests in the Company with respect to the Common Stock into which the
Warrants shall be exercisable, including, without limitation, the right to vote
or to receive dividends or distributions or to consent or to receive notice as
members in respect of the meetings of members or for the election of directors
of the Company or any other matter, or any rights whatsoever as holders of
Common Stock or other equity interests in the Company.

 

(b)Prior to the proper exercise of a Warrant by the Holder thereof in accordance
with this Agreement, no Holder of a Warrant shall be liable for the Exercise
Price hereunder, whether such liability is asserted by the Company or by
creditors of the Company, to the fullest extent permitted by law.

 

20.Notices

 

Subject to Clause 15, all notices, requests or demands authorized by this
Agreement to be given or made to be effective shall be in writing (including by
facsimile), and shall be deemed to have been duly given or made when delivered
by hand, or two (2) Business Days after being delivered to a recognized courier
(whose stated terms of delivery are two (2) Business Days or less to the
destination of such notice), or five (5) calendar days after being deposited in
the mail, first class and postage prepaid or, in the case of facsimile notice,
when received, addressed as set forth below (until another address is notified
in writing by the relevant party hereto).

 

(a)If to the Company:

 

EAGLE BULK SHIPPING INC.

 

477 Madison Avenue, Suite 1405

New York, New York 10022

United States of America

 

Fax:      +1 212 785 3311

 

(b)If to a Lender Holder, to the address set forth under such Lender Holder's
signature hereto.

 

21.Amendments

 

Any provision of this Agreement may only be amended or waived if such amendment
or waiver is in writing and is signed by the Company and the Majority Holders;
provided, that any provision hereof may be waived by any Holder on such party's
own behalf without the consent of any other party.

 

Any amendment or waiver effected in accordance with this Clause 21 shall be
binding upon each Holder and the Company.

 

18

 

 

22.Consents of Holders

 

All consents, approvals and other determinations to be made by the Holders
pursuant to this Agreement shall be made by the Majority Holders, unless
otherwise specified.

 

Any consent, approval or other determination effected in accordance with this
Clause 22 shall be binding upon each Holder and the Company.

 

23.Successors and Assigns

 

Subject to Clause 7, all the covenants and provisions of this Agreement by or
for the benefit of the Company or the Holders of Warrants shall bind and inure
to the benefit of their respective successors and assigns hereunder.

 

24.Termination

 

This Agreement shall terminate on the Expiration Date. Notwithstanding the
foregoing, this Agreement will terminate on any earlier date when all Warrants
have been exercised. Termination of this Agreement shall not relieve the Company
of any of its obligations arising prior to the date of such termination.

 

25.Governing Law

 

This Agreement and each Warrant issued hereunder shall be deemed to be a
contract made under the laws of the State of New York (without giving effect to
the conflict of laws provisions thereof) and for all purposes shall be construed
in accordance with the laws of such State. The Company agrees (a) to submit to
the non-exclusive personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, The City of New York, (b) that non-exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(c) that notice may be served upon such party at the address and in the manner
set forth for the Company in Clause 20. To the extent permitted by applicable
law, each of the parties hereto hereby unconditionally waives trial by jury in
any legal action or proceeding relating to this Agreement or the Warrants or the
transactions contemplated hereby or thereby.

 

26.No Third Party Beneficiaries

 

Nothing in this Agreement shall be construed to give to any Person other than
the Company and the Holders of the Warrants any legal or equitable right, remedy
or claim under this Agreement, and this Agreement shall be for the sole and
exclusive benefit of the Company and the Holders of the Warrants.

 

27.Counterparts

 

This Agreement may be executed in any number of counterparts (including by
facsimile or portable document format (PDF) signatures) and each of such
counterparts shall for all purposes be deemed to be an original, and such
counterparts shall together constitute but one and the same instrument.

 

28.Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provision of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

19

 

 

29.Waiver

 

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

30.Further Assurances

 

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

31.Entire Agreement

 

This Agreement, the Credit Agreement and the Warrant Certificates constitute the
entire agreement of the Company and the Holders of the Warrants with respect to
the subject matter hereof and supersedes all prior agreements and undertakings,
both written and oral, among the Company and the Holders of the Warrants with
respect to the subject matter hereof.

 

In witness whereof, the parties hereto have caused this Warrant Agreement to be
executed and delivered as of the day and year first above written.

 

[Remainder of this page intentionally left blank.]

 

20

 

 

Schedule 1

 

Pro Rata Share of Lender Holders

 

Lender  Number of Warrant Shares,
by Exercise Commencement Date   Total
Number of
Warrant
Shares   Percentage
of Total
Warrant
Shares     A   B   C                                The Royal Bank of Scotland
plc   721,550.50    721,550.50    721,550.50    2,164,651.50    68.75         
                   WestLB AG, London Branch   98,393.25    98,393.25  
 98,393.25    295,179.75    9.375                             Bank of China
Limited, London Branch   65,595.50    65,595.50    65,595.50    196,786.50  
 6.25                             Uberior Trading Limited   65,595.50  
 65,595.50    65,595.50    196,786.50    6.25                            
Santander Asset Finance plc   49,196.63    49,196.63    49,196.63  
 147,589.88    4.6875                             Sumitomo Mitsui Banking
Corporation   32,797.75    32,797.75    32,797.75    98,393.25    3.125         
                   Crédit Industriel et Commercial   16,398.88    16,398.88  
 16,398.88    49,196.63    1.5625                             Total           
      3,148,584    100 

 



21

 

 

Signatories

 

EAGLE BULK SHIPPING INC.   as the Issuer           By: /s/ Sophocles N. Zoullas
    Name: Sophocles N. Zoullas     Title: Chief Executive Officer          
ATTEST:           /s/ Alan S. Ginsberg   Name: Alan S. Ginsberg   Title:
Secretary  

 

Signature Page to Warrant Agreement

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC.   as Lender Holder           By: /s/ Gauri
Ketcher     Name: Gauri Ketcher     Title: Managing Director           Address:
  280 Bishopsgate   London, EC2M 4RB   United Kingdom           Fax: +44 20 7672
1829   Attention: Kate Wyeth / Frank Goebel  

 

Signature Page to Warrant Agreement

 

 

 

 

WESTLB AG, LONDON BRANCH.   as Lender Holder           By: Maximilien Faré    
Name: Maximilien Faré     Title: Executive Director           By: /s/ Christian
Grane     Name: Christian Grane     Title: Executive Director  

 

Address: WestLB AG, London Branch   Woolgate Exchange   25 Basinghall Street  
London EC2V 5HA     Fax: +44 20 7020 7620 Attention: Credit Administration  
Jutta Brown / Paula Renouf / William Josephson / Gillian Greenwood

 

Signature Page to Warrant Agreement

 

 

 

 

BANK OF CHINA LIMITED, LONDON BRANCH   as Lender Holder           By: /s/ Huabin
Wang     Name: Huabin Wang     Title: Assistant General Manager           By:
/s/Zhibin Xie     Name: Zhibin Xie     Title: Head of Corporate Banking  

 

Address:

Bank of China Limited, London Branch

1 Lothbury

London EC2R 7DB

United Kingdom

 

Fax: +44 20 7282 8899 Attention: Mr. KS Tung

 

Signature Page to Warrant Agreement

 

 

 

 

Uberior Trading Limited   as Lender Holder           By: /s/ Martin Robertson  
  Name: Martin Robertson     Title: Investment Director & Duly Authorized
Attorney

 

Address:

care of Lloyds Banking Group plc

BSU Investments Team

6th Floor

Princess House

1 Suffolk Lane

London

EC4R 0AX

Great Britain

 

Fax: +44 20 7489 3600 Attention: Martin Robertson

 

Signature Page to Warrant Agreement

 

 

 

 

SANTANDER ASSET FINANCE PLC   as Lender Holder           By: /s/ Mark McCarthy  
  Name: Mark McCarthy     Title: Head of Shipping  

 

Address:

Santander Asset Finance plc

298 Deansgate

Manchester

M3 4HH

United Kingdom

 

Fax: +44 (0) 161 953 3517 Attention: Tony Thomas / Keith Sullivan

 

Signature Page to Warrant Agreement

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION   as Lender Holder           By: /s/ Takeshi
Shirai     Name: Takeshi Shirai     Title: General Manager           By:
/s/Kazushige Onishi     Name: Kazushige Onishi     Title: Joint General Manager
 

 

Address:

Sumitomo Mitsui Banking Corporation

Neo Building, Rue Montoyer 51, Box 6, 1000 Brussels, Belgium

 

Fax: +32 2 502 07 80 Attention: Françoise Bouchat / Nadine Boudart

 

Signature Page to Warrant Agreement

 

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL   as Lender Holder           By: /s/ Andrew
McKuin     Name: Andrew McKuin     Title: Vice President           By: /s/Edwige
Sucher     Name: Edwige Sucher     Title: Vice President  

 

Address:

520 Madison Avenue

New York, NY 10022

United States of America

 

Fax: +1 212 715 4535 Attention: Andrew McKuin

 

Signature Page to Warrant Agreement

 

 

 

 

Exhibit 1

 

Form of Warrant Certificate

 

The Warrants represented by this Warrant Certificate have not been registered
under the Securities Act of 1933, as amended (the "Securities Act") and may not
be sold or transferred except in compliance with the Securities Act, any
applicable state securities laws and the rules and regulations promulgated
thereunder.

 

The Warrants represented by this Certificate have been issued pursuant to and
are subject to a Warrant Agreement, which sets forth the rights and obligations
of the Company and the Holder of these Warrants. The Warrant Agreement contains
prohibitions on the transfer of these Warrants and the rights related thereto.
By accepting any interest in these Warrants, any transfer recipient shall be
deemed to agree to and shall become bound by all of the provisions of the
Warrant Agreement. A copy of the Warrant Agreement is on file at the Company's
principal office.

 

Warrant Certificate

 

Eagle Bulk Shipping Inc.

 

Warrant Certificate No. ________________ ________________ Warrants Date:
________________,2012    

 

This Warrant Certificate certifies that [           ], or registered assigns, is
the registered holder of [           ] ([           ]) Warrants. Each Warrant
entitles the owner thereof to purchase at any time on or after the date hereof
and on or prior to the Expiration Date, one (1) validly issued, fully paid and
nonassessable share of Common Stock (as defined in the Amended and Restated
Articles of Incorporation of Eagle Bulk Shipping Inc., dated as of June 3, 2005,
as amended on May 21, 2012) (hereinafter, a Common Share) of Eagle Bulk Shipping
Inc., a corporation incorporated in the Republic of the Marshall Islands
(together with its successors and assigns, the Company), at a purchase price
(herein subject to adjustment as provided therein, the Exercise Price) of one
cent ($0.01) per share of Common Stock upon presentation and surrender of this
Warrant Certificate to the Company with a duly executed Election Form in the
manner set forth in the Warrant Agreement (defined below). The number of shares
of Common Stock that may be initially purchased upon exercise of each Warrant is
the number as of the date hereof, and is subject to adjustment as referred to
below.

 

The Warrants are issued pursuant to a Warrant Agreement (as it may from time to
time be amended or supplemented, the Warrant Agreement), dated as of June [l],
2012, among the Company, as the issuer, and the Holders specified therein, and
are subject to all of the terms, provisions and conditions thereof, which
Warrant Agreement is hereby incorporated herein by reference and made a part
hereof and to which Warrant Agreement reference is hereby made for a full
description of the rights, obligations, duties and immunities of the Company and
the holders of the Warrant Certificates. Capitalized terms used, but not
defined, herein have the respective meanings ascribed to them in the Warrant
Agreement.

 

 

 

 

As provided in the Warrant Agreement, the Exercise Trigger Price and the number
of shares of Common Stock that may be purchased upon the exercise of the
Warrants evidenced by this Warrant Certificate are, upon the happening of
certain events, subject to adjustment. Except as otherwise set forth in, and
subject to, the Warrant Agreement, the Expiration Date of this Warrant
Certificate is as set forth in the Warrant Agreement.

 

This Warrant Certificate shall be exercisable, at the election of the holder, at
any time on or after [the Exercise Commencement Date]1 and on or prior to the
Expiration Date either as an entirety or in part from time to time. If this
Warrant Certificate shall be exercised in part, the holder shall be entitled to
receive, upon surrender hereof, another Warrant Certificate or Warrant
Certificates for the number of Warrants not exercised. This Warrant Certificate,
with or without other Warrant Certificates, upon surrender in the manner set
forth in the Warrant Agreement and subject to the conditions set forth in the
Warrant Agreement, may be transferred or exchanged for another Warrant
Certificate or Warrant Certificates of like tenor evidencing Warrants entitling
the holder to purchase a like aggregate number of shares of Common Stock as the
Warrants evidenced by the Warrant Certificate or Warrant Certificates
surrendered shall have entitled such holder to purchase.

 

Prior to the proper exercise of the Warrants evidenced by this Warrant
Certificate by the holder thereof in accordance with the Warrant Agreement, and
the delivery by the Company of the certificates representing the shares of
Common Stock to which such holder is entitled, no holder of this Warrant
Certificate shall be entitled to any rights of a holder of shares of Common
Stock or other equity interests in the Company or a member of the Company with
respect to the shares of Common Stock into which the Warrants evidenced by this
Warrant Certificate shall be exercisable, including, without limitation, the
right to vote or to receive dividends or distributions or to consent or to
receive notice as members in respect of the meetings of members or for the
election of directors of the Company or any other matter, or any rights
whatsoever as holders of shares of Common Stock or other equity interests in the
Company or as members of the company.

 

This Warrant Certificate shall be construed and enforced in accordance with, and
the rights of the Company and the Holder hereof shall be governed by, the
internal laws of the State of New York, without giving effect to the conflict of
laws rules thereof.

 

In witness whereof, the undersigned proper officers of the Company have duly
executed this Warrant Certificate as of the date first above written.

 

  EAGLE BULK SHIPPING INC.           By:   Alan Ginsberg   Chief Financial
Officer           By:   Name:   Title: [Corporate Secretary]

 



 



1The relevant Exercise Commencement Date clause shall be specified in lieu of
this defined term on the actual Certificate, by inserting the applicable text
from the relevant subclause of Section 8(a).

 

 

 

 

Exhibit 2

 

Form of AssigNment

 

(To be executed by the registered holder if

such holder desires to transfer Warrants evidenced by the Warrant Certificate)

 

FOR VALUE RECEIVED, ____________________________________ hereby sells, assigns
and transfers unto

 

 



 

(Please print name and address of transferee.)

 

[           ] Warrants represented by Warrant No. [           ], together with
all right, title and interest therein, and does hereby irrevocably constitute
and appoint:

 

 



 

as his/her/its attorney, to transfer the accompanying Warrant Certificate on the
books of the Company with full power of substitution.

 

Dated: _____________________, _________.

 

          By:  

 

Notice

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the Warrant Certificate identified above or any prior
assignment thereof in every particular, without alteration or enlargement or any
change whatsoever.

 

 

 

 

Exhibit 3

 

Exercise Form

 

(To be executed by the registered holder if

such holder desires to exercise the Warrant Certificate)

 

To:EAGLE BULK SHIPPING INC.

 

The undersigned hereby irrevocably elects to exercise
_____________________________ Warrants represented by the accompanying Warrant
Certificate to purchase shares of Common Stock (as defined in that certain
Warrant Agreement, dated as of June [l], 2012, as the same may from time to time
be amended or supplemented) issuable upon the exercise of such Warrants, and
requests that certificates for such Common Stock be issued in the name of:

 

 



 

(Please print name and address of transferee.)

 

 



 

(Please insert social security or other identifying number.)

 

If such number of Warrants shall not be all the Warrants evidenced by the
accompanying Warrant Certificate, a new Warrant Certificate for the balance
remaining of such Warrants shall be registered in the name of and delivered to:

 

 



 

(Please print name and address of transferee.)

 

 



 

(Please insert social security or other identifying number.)

 

The undersigned is paying the Settlement Amount for the Common Stock to be
issued on exercise of the foregoing Warrants pursuant to the Cashless Exercise
provisions set forth in Clause 18 of the Warrant Agreement.

 

Dated: _____________________, _________.

 



          By:  

 

 

 

 

Notice

 

The signature to the foregoing Exercise must correspond to the name as written
upon the face of the accompanying Warrant Certificate or any prior assignment
thereof in every particular, without alteration or enlargement or any change
whatsoever.

 

 

